 Case 2:18-cv-06227-JGB-SP Document 89 Filed 03/19/21 Page 1 of 3 Page ID #:4208

                                                                            JS-6

 1   FRANK SIMS STOLPER, LLP
     Jason M. Frank (SBN 190957)
 2   jfrank@lawfss.com
     Scott H. Sims (SBN 234148)
 3   ssims@lawfss.com
     19800 MacArthur Blvd., Suite 855
 4   Irvine, California 92612
     Telephone: (949) 201-2400
 5   Facsimile: (949) 201-2405
 6   Attorneys for Plaintiffs
 7
                                UNITED STATES DISTRICT COURT
 8
                            CENTRAL DISTRICT OF CALIFORNIA
 9
10
   PAMELA RUBIN-KNUDSEN, an                     Case No.: 2:18-CV-06227-JGB(SPx)
11 individual; and MARNINE CASILLAS,
   an individual on behalf of themselves, and
12 all other persons similarly situated,

13                      Plaintiffs,             JUDGMENT
14   vs.
15 ARTHUR J. GALLAGHER & CO., a
   Delaware corporation, ARTHUR J.
16 GALLAGHER SERVICE COMPANY,
   LLC, a limited liability company,
17
                        Defendants.
18
19

20

21

22

23

24

25

26

27

28

                                              1
                                          JUDGMENT
Case 2:18-cv-06227-JGB-SP Document 89 Filed 03/19/21 Page 2 of 3 Page ID #:4209



1                                         JUDGMENT
2           Plaintiffs Pamela Rubin-Knudsen and Marnine Casillas (“Plaintiffs”) and
3    Defendants Arthur J. Gallagher & Co. and Gallagher Service Company, LLC
4    (“Gallagher”) entered into a Stipulation of Class and Representative Action Settlement
5    and Release (the “Agreement”). (Dkt. 79-2.) On November 9, 2020, Plaintiffs moved
6    for preliminary approval of the Agreement and the terms thereof. (Dkt. 79.)             On
7    November 24, 2020, this Court granted preliminary approval of the Agreement,
8    conditionally certified the settlement class for settlement purposes pursuant to Rule 23
9    of the Federal Rules of Civil Procedure, approved the form of the Notice of class action
10   settlement (“Notice”) and authorized the mailing of Notice to the Class Members. (Dkt.
11   82.)
12          On January 17, 2021, Plaintiffs filed a Motion for Attorneys’ Fees, Costs and
13   Incentive Awards (Dkt. 83) and on February 15, 2021, Plaintiffs filed a Motion for
14   Final Approval of Class Action Settlement (“Approval Motion). Gallagher did not
15   oppose the Motions. The Court held a hearing on the Approval Motion on March 15,
16   2021 and granted final approval of the Settlement.
17          Therefore, the Court HEREBY ORDERS THAT judgment shall be and hereby is
18   entered in the above-captioned action on the terms set forth in the Order Granting
19   Plaintiffs’ Motion for Final Approval of Class Action Settlement and Motion for
20   Attorneys’ Fees, Costs and Incentive Award, which are incorporated by this reference
21   as though set forth in full. All claims against Defendants Arthur J. Gallagher & Co. and
22   Arthur J. Gallagher Service Company, LLC are DISMISSED WITH PREJUDICE.
23          The Clerk is directed to enter this Judgment pursuant to Federal Rule of Civil
24   Procedure 58. This judgment will be held in abeyance and will not become effective
25   until expiration of the 90-day CAFA period on May 4, 2021.
26   ///
27   ///
28   ///

                                                2
                                           JUDGMENT
Case 2:18-cv-06227-JGB-SP Document 89 Filed 03/19/21 Page 3 of 3 Page ID #:4210



1    IT IS SO ORDERED.
2

3    DATED: March 19, 2021
                                            HON. JESUS G. BERNAL
4                                           United States District Judge
5

6

7

8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                          3
                                      JUDGMENT
